Information to identify the case:

Debtor 1:
                      Heather D Knight                                                   Social Security number or ITIN:     xxx−xx−4472
                                                                                         EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:                                                                                Social Security number or ITIN: _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)                                                                      EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:        District of Kansas                                 Date case filed for chapter:         7       7/7/20

Case number / Presiding Judge:         20−10861 / Dale L. Somers                          Date Notice Issued: 7/8/20

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                        04/16

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The trustee named below is the interim trustee appointed by the U.S. Trustee to serve under general blanket bond on file with
the clerk of the bankruptcy court.

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
1. Meeting of creditors                                  August 10, 2020 at 10:00 AM                                               Location:
      Debtors must attend the meeting to be
      questioned under oath. In a joint case, both       The meeting may be continued or adjourned to a later date. If so,         Phone Number: (877)
      spouses must attend. Creditors may attend,         the date will be on the court docket.                                     931−4352, Access
      but are not required to do so.                                                                                               Code: 8552583#
                                                         All individual debtors are required to produce photo ID and proof
                                                         of Social Security Number to the Trustee at this meeting.
                                                         Non−lawyers SHOULD NOT bring cellular telephones or other
                                                         electronic communication devices to the courthouse.


                                                 About Debtor 1:                                               About Debtor 2:

2.        Debtor's full name                     Heather D Knight

3.        All other names used in the aka Heather D Ollek
          last 8 years

4.      Address                                  1417 W 4th
                                                 Haysville, KS 67060
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




                                   Case 20-10861              Doc# 11           Filed 07/10/20              Page 1 of 3
Debtor Heather D Knight                                                                                                           Case number 20−10861

5. Debtor's Attorney                              Broc E. Whitehead                                             Contact phone (316) 263−6500
   Name and address                               310 W Central Suite 211
                                                  Wichita, KS 67202


6. Bankruptcy trustee                            Linda S Parks                                                Contact phone 316−265−7741
   Name and address                              100 N Broadway
                                                 Suite 950
                                                 Wichita, KS 67202−2209

7. Bankruptcy clerk's office                      167 US Courthouse                                                Office Hours: 9:00 AM − 4:00 PM
    Documents in this case may be filed at this   401 North Market                                                 Monday − Friday
    address. You may inspect all records filed    Wichita, KS 67202
    in this case at this office or online at                                                                       Contact phone (316) 315−4110
    www.pacer.gov.


8. Presumption of abuse                           The presumption of abuse does not arise.
                                                  If the presumption of abuse arises, you may have the right to file a motion to dismiss the case under 11
                                                  U.S.C. § 707(b). Debtors may rebut the presumption by showing special circumstances.


9. Deadlines                                      File by the deadline to object to discharge or                   Filing deadline: 10/9/20
    The bankruptcy clerk's office must receive    to challenge whether certain debts are
    these documents and any required filing       dischargeable:
    fee by the following deadlines.

                                                  You must file a complaint:
                                                   • if you assert that the debtor is not entitled to receive a discharge of any debts under any of the
                                                     subdivisions of 11 U.S.C. § 727(a)(2) through (7), or
                                                  • if you want to have a debt excepted from discharge under 11 U.S.C § 523(a)(2), (4), or (6).
                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied under § 727(a)(8) or (9).

                                                  Deadline to object to exemptions:                                Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as              conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.

                                                  Deadline to object to intended abandonment:                      Filing deadline: 75 days after the
                                                                                                                   conclusion of the meeting of creditors
                                                                                                                   unless otherwise ordered.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
    Please do not file a proof of claim unless    proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    you receive a notice to do so.                will send you another notice telling you that you may file a proof of claim and stating the
                                                  deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Abandonment of property of the Local Bankruptcy Rule 6007.1 allows Chapter 7 Trustees to file a notice of intended
    estate                         abandonment of any or all of a debtor's property in the estate as authorized by § 554
                                   without further service on creditors or interested parties. If a creditor or party in interest
                                   timely objects to the abandonment of any property, the Court will schedule a hearing
                                   regarding the property that is the subject of the objection.

13. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                   page 2




                               Case 20-10861                 Doc# 11            Filed 07/10/20                Page 2 of 3
                                               United States Bankruptcy Court
                                                    District of Kansas
In re:                                                                                                     Case No. 20-10861-DLS
Heather D Knight                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1083-6                  User: admin                        Page 1 of 1                          Date Rcvd: Jul 08, 2020
                                      Form ID: 309A                      Total Noticed: 22


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 10, 2020.
db             +Heather D Knight,    1417 W 4th,    Haysville, KS 67060-1933
9503830        +ARSI,   200 W Wyatt Earp Blvd,     Dodge City KS 67801-4448
9503831         Big Lots,   P O Box 689707,    San Antonio TX 78265
9503832        +Carepoint Hospital Med KS,    P O Box 5183,     Denver CO 80217-5183
9503833        +Central States Recovery Inc,     P O Box 3130,    Hutchinson KS 67504-3130
9503836        +Healthcare Clinics,    10405 W 13th,    Wichita KS 67212-5601
9503837        +Kansas Counselors,    8725 Rosehill Rd Ste 415,     Lenexa KS 66215-4611
9503838        +Lead Financial Services LLC,     114 N West St,    Wichita KS 67203-1201
9503840        +Shannon L Bell,    Attorney at Law,    P O Box 48608,    Wichita KS 67201-8608
9503841         Trident Asset Management,    10375 Old Alabama Road Ste 303,     Alpharetta GA 30022
9503842        +Twietmeyer Dentistry,    3920 W 31st St S,     Wichita KS 67217-1112
9503843        +WayPoint Resource Group,    P O Box 8588,    Round Rock TX 78683-8588
9503844        +Wesley Pathology Consultants,     P O Box 47340,    Wichita KS 67201-7340
9503845        +Your Own Auto Sales,    AKA Midwest Payment Accceptance,     3040 S Broadway,
                 Wichita KS 67216-1019

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: whiteheadlaw@sbcglobal.net Jul 08 2020 22:53:02      Broc E. Whitehead,
                 310 W Central Suite 211,   Wichita, KS 67202
tr             +EDI: QLSPARKS.COM Jul 09 2020 02:48:00      Linda S Parks,   100 N Broadway,   Suite 950,
                 Wichita, KS 67202-2216
ust            +E-mail/Text: ustpregion20.wi.ecf@usdoj.gov Jul 08 2020 22:53:23      U.S. Trustee,
                 Office of the United States Trustee,    301 North Main Suite 1150,   Wichita, KS 67202-4811
9503829        +EDI: AARGON.COM Jul 09 2020 02:49:00      Aargon Agency,   8668 Spring Mountain Rd,
                 Las Vegas NV 89117-4132
9503834        +EDI: COMCASTCBLCENT Jul 09 2020 02:48:00      Comcast,   1701 JFK Blvd,
                 Philadelphia PA 19103-2899
9503835        +EDI: CMIGROUP.COM Jul 09 2020 02:48:00      Credit Management,   6080 Tennyson Pkwy #100,
                 Plano TX 75024-6002
9503839        +E-mail/Text: LGCBankruptcyLegal@spireenergy.com Jul 08 2020 22:53:41      Missouri Gas Energy,
                 7500 E 35th St,   Kansas City MO 64129-1368
9504208        +EDI: PRA.COM Jul 09 2020 02:48:00      PRA Receivables Management, LLC,   PO Box 41021,
                 Norfolk, VA 23541-1021
                                                                                             TOTAL: 8

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*               +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 10, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 8, 2020 at the address(es) listed below:
              Broc E. Whitehead   on behalf of Debtor Heather D Knight whiteheadlaw@sbcglobal.net
              Linda S Parks   lparks@hitefanning.com, lparks@ecf.axosfs.com
              U.S. Trustee   ustpregion20.wi.ecf@usdoj.gov
                                                                                            TOTAL: 3




                               Case 20-10861            Doc# 11        Filed 07/10/20          Page 3 of 3
